Citation Nr: 0837650	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
pseudofolliculitis barbae has been manifested by no more than 
some inflammation, slight hyperpigmentation, many papules, 
and a few pustules.  In addition, the veteran's 
pseudofolliculitis barbae covers an area totaling 0.5 percent 
of the veteran's total body and 0.5 percent of the exposed 
body.  The veteran is not receiving systemic therapy for this 
disorder. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's service-connected pseudofolliculitis barbae have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for pseudofolliculitis barbae, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the veteran's claim, December 


2005, January 2006, and March 2006 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA treatment records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole 


recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

By a June 2006 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7813, effective May 17, 2005.  The veteran timely filed 
an appeal of this decision, contending that he is entitled to 
a compensable initial evaluation.  In an August 2006 rating 
decision, the RO confirmed and continued the noncompensable 
evaluation for pseudofolliculitis barbae.

The veteran's pseudofolliculitis barbae is rated as 
noncompensable under Diagnostic Code 7813 for 
dermatophytosis.  Under Diagnostic Code 7813, dermatophytosis 
or ringworm, including tinea corporis (of body), tinea 
capitis (of head), tinea pedis (of feet), tinea barbae (of 
beard area), tinea unguium (of nails), and jock itch or tinea 
cruris (of inguinal area), is rated as disfigurement of the 
head, 


face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted when there is one characteristic of disfigurement.  
The characteristics of disfigurement for purposes of 
evaluation are:  scar of 5 or more inches in length, scar of 
at least one-quarter inch wide, surface contour of the scar 
is elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Under Diagnostic Code 7806, a noncompensable evaluation is 
warranted for dermatitis or eczema that affects less than 5 
percent of the entire body or less than 5 percent of exposed 
areas of the body and requires no more than topical therapy 
during the past 12-month period.  A 10 percent evaluation is 
available for dermatitis of eczema affecting at least 5 
percent but less than 20 percent of the entire body or 
exposed areas of the body or which requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806.

VA treatment records from February 2003 to April 2006 are 
negative for any complaints of or treatment for 
pseudofolliculitis barbae.

In April 2006, the veteran underwent a VA examination for 
scars.  The veteran complained of sore and tender skin, 
mainly when he shaved his chin.  He noted that, if he shaved 
all of the time, he had bleeding from a scar on his chin.  He 
reported that he kept his beard cut very short and used 
"some kind of stuff" that he bought over-the-counter.  He 
stated that he shaved every two days, and that, approximately 
once per month, he had to wait two weeks to shave because his 
skin got quite bad.  


Physical examination revealed the veteran had a scar on his 
chin just to the left of the midline.  There was no adherence 
to deep structures and no keloid formation.  The scar was not 
superficial or deep and did not interfere with function.  
There was no ulceration or breakdown of the skin over the 
scar.  The veteran reported that the scar was numb.  The VA 
examiner noted that it was very slightly elevated and there 
was no damage to the mandible, no inflammation, and no edema.  
The scar was lighter in color that the surrounding skin.  No 
other scars were noted.  Physical examination also revealed 
severe pseudofolliculitis, with some inflammation in the 
bearded area.  There was some hyperpigmentation of the 
bearded area due to pseudofolliculitis.  There were also many 
papules and few pustules in the pseudofolliculitis barbae 
area.  The diagnoses were scar beneath skin and 
pseudofolliculitis barbae of the bearded area.

In a July 2006 addendum to the April 2006 VA examination, the 
VA examiner stated that the veteran's pseudofolliculitis 
barbae involved 0.5 percent of the exposed area of the body 
and 0.5 percent of the total body area. 

VA treatment records from September 2006 to October 2007 
reveal complaints of and treatment for pseudofolliculitis 
barbae.  An August 2007 treatment note reveals the veteran's 
request for a "cream" for his pseudofolliculitis barbae.  
The veteran reported that he used a cream medication in the 
past, but he did not recall the name.  Physical examination 
revealed "mild folliculitis barbae."  An August 2007 
nurse's note indicates that there was no medication or 
topical cream for the veteran's disorder, and that the 
veteran was instructed on proper shaving technique and 
skipping shave days.  However, in another August 2007 
treatment record, the nurse noted that she would send the 
veteran bactroban ointment or the closest thing that VA had 
to this.  A September 2007 treatment note indicates that the 
veteran was prescribed mupirocin 2% ointment for his 
pseudofolliculitis barbae.

In January 2008, the veteran underwent a VA skin examination.  
He complained of a scar on his chin which was tender, 
particularly when he shaved his chin.  He noted his belief 
that the scar had widened.  He also related that, if he 
shaved all of the time, by the third day, he had some 
bleeding from the scar.  With regard to his 


pseudofolliculitis barbae, the veteran indicated that he saw 
a VA nurse practitioner, who prescribed mupirocin 2% 
ointment.  He indicated that he used the mupirocin 2% 
ointment two times per day, and that it helped.  He also 
stated that his main problem with the pseudofolliculitis 
barbae area was soreness.  Physical examination showed a 
vertical scar on the veteran's chin.  There was no adherence 
to the deeper structures and no keloid formation.  The scar 
was superficial, not deep, slightly tender, and unsightly.  
The VA examiner noted that it did not interfere with 
function, and that there was no ulceration, induration, or 
inflammation of the skin over the scar.  The scar was 
slightly elevated and there was no damage to the mandible.  
The scar was lighter in color than the surrounding skin and 
measured 3 centimeters (cm) long and 0.25 cm wide.  Physical 
examination of the veteran's pseudofolliculitis barbae 
revealed involvement of 0.5 percent of exposed areas of the 
body and 0.5 percent of the total body surface area.  The VA 
examiner described the pseudofolliculitis barbae as severe.  
There was some inflammation in the bearded area and some 
hyperpigmentation of the bearded area.  There were many 
papules and a few pustules.  The diagnoses were scar of the 
skin just to the left of the midline of the anterior chin 
area and pseudofolliculitis barbae.  The VA examiner noted 
that present treatment included mupirocin cream, 2%.  The VA 
examiner also reported that the veteran had never used 
corticosteroids, light therapy, UVP, or other therapy.  The 
veteran denied any side effects from the mupirocin 2% 
ointment.  The VA examiner stated that there were no 
malignant or benign neoplasms, no additional impairment of 
function, and no urticaria.

At a July 2008 Board hearing, the veteran testified that his 
pseudofolliculitis barbae affected the skin on his mid-neck, 
his jaw line, and his lower cheek.  He reported that he 
shaved every three weeks, and that when he shaved, he got a 
rash on his face, open sores, bleeding, oozing, and crusting.  
The veteran also testified that he used a cream to treat his 
pseudofolliculitis, and that the cream that he used had 
corticosteroids in it.  He reported that he used the cream 
twice a day, and that he had used the cream for two years.

The Board finds that an initial compensable evaluation is not 
supported by the objective medical evidence.  The medical 
evidence of record shows that the 


veteran's pseudofolliculitis barbae is manifested by some 
inflammation, slight hyperpigmentation, many papules, and a 
few pustules.  In addition, the medical evidence reveals that 
the veteran's pseudofolliculitis barbae affects 0.5 percent 
of his entire body and 0.5 percent of exposed areas.  
Further, although the veteran testified at his July 2008 
Board hearing that the cream that he uses to treat his 
pseudofolliculitis barbae contains corticosteroids, the 
medical evidence of record reveals that the only medication 
prescribed to the veteran to treat his pseudofolliculitis 
barbae is antibiotic ointment.  There is no indication in the 
veteran's claims file that he has ever been prescribed a 
corticosteroid, immunosuppressive drug, or other systemic 
therapy for his pseudofolliculitis barbae.  Accordingly, an 
initial compensable evaluation for pseudofolliculitis barbae 
is not warranted under Diagnostic Code 7806.

The evidence also does not demonstrate that an initial 
compensable rating is warranted under Diagnostic Code 7800.  
Although the January 2008 VA examiner found that the veteran 
had some hyperpigmentation of the bearded area due to 
pseudofolliculitis barbae, the VA examiner did not indicate 
that the hyperpigmented area exceeded six square inches.  In 
addition, although the medical evidence of record reveals 
that the veteran has a scar on his chin and the veteran 
testified that the chin scar bleeds after shaving, the chin 
scar is already separately service-connected.  See 38 C.F.R. 
§ 38 C.F.R. § 4.14 (2008) (noting that the evaluation of the 
same disability or the same manifestations of a disability 
under various diagnoses constitutes prohibited pyramiding).  
The record does not indicate that the veteran has any of the 
other characteristics of disfigurement required under the 
provisions of Diagnostic Code 7800.  

The Board has also considered whether the veteran is entitled 
to an initial compensable disability rating for 
pseudofolliculitis barbae under the diagnostic codes for 
scars.  However, as previously mentioned, the chin scar is 
separately service-connected, and there is no medical 
evidence of any other scar related to his pseudofolliculitis 
barbae.  Accordingly, the preponderance of the evidence shows 
that the veteran is not entitled to an initial compensable 
disability rating under any 


of the diagnostic codes for scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

This is an initial rating case following the grant of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's symptoms, 
the evidence shows no distinct periods of time, since service 
connection became effective in May 2005, during which his 
symptoms have varied to such an extent that a compensable 
evaluation would be warranted.

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  A compensable initial rating is provided 
for certain manifestations of the veteran's service-connected 
pseudofolliculitis barbae, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
there is no evidence of marked interference with his 
employment as a result of his pseudofolliculitis barbae.  In 
the absence of any additional factors, the RO's failure to 
consider referral of this issue for 


consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial compensable evaluation for pseudofolliculitis 
barbae is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


